IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 96-60240
                          Conference Calendar



EDWARD CHARLES STATEUM,

                                           Plaintiff-Appellant,


versus

STATE OF MISSISSIPPI, The State
of Mississippi; THE SCHOOL DEPARTMENT
IN LAMBERT, MISS. 38643; JOB CORPS
DEPARTMENT IN GULFPORT, MISS. 39501;
COAHOMA COUNTY SHERIFF DEPARTMENT;
SOCIAL SECURITY DISABILITY SERVICE
DISTRICT OFFICE,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 2:95CV145-B-B
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Edward Charles Stateum appeals from the district court’s

dismissal of his 42 U.S.C. § 1983 action as frivolous under 28

U.S.C. § 1915(d).   Stateum’s appeal is without factual or legal

basis and is thus frivolous.     See Howard v. King, 707 F.2d 215,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60240
                               - 2 -

219-20 (5th Cir. 1983).   Accordingly, his appeal is DISMISSED AS

FRIVOLOUS.   5th Cir. R. 42.2.

     We caution Stateum that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Stateum is cautioned further to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.